Citation Nr: 0830434	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to a disability rating higher than 20 percent 
for residuals of a left shoulder separation.

2.	Entitlement to a disability rating higher than 20 percent 
for residuals of a fracture of the thoracic spine. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from May 1980 to May 1984.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's claims for 
increased ratings for his service-connected disabilities 
involving his left shoulder and thoracic spine.

At a hearing in May 2007, the veteran testified that he 
developed hypertension as a result of his service-connected 
thoracic spine disability.  Since this recently raised claim 
as not been developed for appellate review, it is referred to 
the RO for appropriate action and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected left shoulder and thoracic spine 
disabilities are more severely disabling than reflected by 
the currently assigned 20 percent ratings.  In May 2007, he 
presented testimony before the undersigned Acting Veterans 
Law Judge to the effect that his symptoms have gotten much 
worse, that he has constant pain in his back that requires 
doctor prescribed bed rest, and that his shoulder disability 
limits his ability to use his left hand.  He stated that his 
symptoms affect every aspects of his life, especially his 
ability to play with his son and activities of daily living.  
He related that he takes multiple pain medications and was 
seen regularly for his symptoms.

In light of his testimony, the Board finds that the veteran 
should be afforded a VA compensation examination, since it 
appears that his symptoms may have worsened since his most 
recent VA examination in December 2005.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  

The record also indicates that the veteran receives 
continuing treatment at the VA for his back and left shoulder 
disabilities.  The most recent VA records are dated June 
2006.  The Board points out that since VA has notice of the 
existence of additional VA records dated since June 2006, 
they must be retrieved and associated with the other evidence 
already on file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
records dating from July 2006 should be requested and 
associated with the claims folder.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
appeal of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
finding that, at a minimum, adequate VCAA notice on a claim 
for increase requires that VA notify the claimant that, to 
substantiate such a claim the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and that provides examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Since the veteran has not been 
issued a notice letter that complies with Vazquez, corrective 
notice can be provided on remand.





Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
veteran and his representative an updated 
VCAA letter that conforms to the 
requirements of Vazquez-Flores, 
addressing the issues of entitlement to 
disability ratings higher than 20 percent 
for his service-connected residuals of a 
left shoulder separation and residuals of 
a fracture of the thoracic spine.  

2.  Obtain all outstanding VA treatment 
records dated from July 2006 to the 
present.  If no such records can be 
found, ask for specific confirmation of 
that fact.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and severity of his service-
connected left shoulder disability.  The 
examination should include X-rays and a 
complete test of the range of motion of 
the left shoulder, documented in degrees, 
particularly abduction.  The examiner 
should also answer the following 
questions: 

(a) whether the left shoulder exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); and 

(b) whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups).  

A complete rationale should be given for 
all opinions and conclusions expressed.

4.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected residuals of a fracture of the 
thoracic spine, including any orthopedic 
and neurological symptoms.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner 
for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected thoracic spine 
disability, to include any neurological 
pathology.  In particular, the examiner 
should determine whether there is any 
complete or incomplete paralysis of any 
nerve related to his thoracic spine 
disability, and if so, whether it is 
mild, moderate, or severe.

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the spine should also be 
identified.

The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
in flexion, 0 to 30 degrees in extension, 
0 to 30 degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation. See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.

The examiner should determine whether 
intervertebral disc syndrome is related 
to the service-connected thoracic spine 
disability, and if so, the duration of 
any related incapacitating episodes of 
that disability.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected thoracic 
spine disability on his ability to work.  
The rationale for all opinions expressed 
should also be provided.

5.  Then readjudicate the claims in light 
of the additional evidence.  If either 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




